POWELL, J.
Howard Wilkerson was charged in tbe court of common pleas of Tulsa county with the offense of unlawful possession of intoxicating liquor, found guilty by a jury, and sentenced to serve 60 days in the county jail, and pay a fine of $100. From such judgment and sentence an appeal was duly filed in this court.
This case was assigned for oral argument for March 22, 1950, at which time the attorney for plaintiff in error announced in open court that since the appeal was filed, the plaintiff in error had died. The county attorney of Tulsa county was present in court, and agreed that this was correct.
In a criminal prosecution, the purpose of proceedings being to punish the accused, the action must necessarily *195abate upon his death, and where it is made to appear that the defendant has died pending the determination of the appeal, the cause will be abated.
It is therefore considered, ordered, adjudged and decreed that the proceedings in the aboye-entitled cause to abate, and the cause is remanded to the trial court with directions to enter appropriate order to that effect.
JONES, P. J., and BRETT, J., concur..